DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 28, 2021.  These drawings are acceptable.

Specification
The amendments to the specification were received on October 28, 2021.  These amendments to the specification are acceptable.

Election/Restrictions
Newly submitted claims 7-11 and 13-16 are directed to an invention that is independent or distinct from the elected invention originally claimed for the following reasons.
In the restriction requirement of May 4, 2021 an election between Species A & B, Species i & ii, and Species  & .  Particularly, Species i, as seen in figures 7A & 7B, has the focusing lens (11) including magnetic body (11a) is held by magnetic attraction between the magnetic body (11a) and the magnetic ring (16) which is held in the loupe body by holding ring (14) including screw threads (31).  On the other hand, Species ii , as seen in figure 8A & 8B, the holding ring (14) including screw threads (31) and the focusing lens (11) including magnetic body (11a) are similar to Species i, however the magnetic ring (16A) further includes a press unit (23) and is disposed on the opposite side of the holding ring (14) and the focusing lens (11) is held by the magnetic attraction of the holding ring (14) and the magnetic ring (16A) including press unit (23).  In the election of July 7, 2021 applicant elected Species i.  Regarding claims 7-11, 13 & 16, insofar as they are understood in light of figures 7A-8B & 12, the focus adjusting 
Regarding claims 14-15 – claim 14 recites “wherein the holding ring is fixed to the eyepiece unit to cover the magnet ring, the magnet ring and the holding ring include holes having inner diameters substantially same as an outer diameter of the focus adjustment lens, respectively, and the focus adjustment lens is disposed in the holes such that the magnetic body is attracted to the magnet ring and the focus adjustment lens is fixed to the eyepiece unit through the holding ring.”  The examiner was unsure if applicant means the magnet ring is fixed to the eyepiece unit through the holding ring (as seen in figure 7B elements 14 & 16) or if applicant means focus adjustment lens is fixed to the eyepiece unit through the holding ring (as seen in figure 8B paragraph [0042] “focus adjustment lens is held by the holding ring fixed threadably”), or if applicant is mixing elements from Species i & ii without support in the specification, see MPEP 2163.  However claim 15 (dependent from 14), which recites “… the holding ring includes a male screw unit on an outer region thereof, and the female screw unit and the male screw unit are engaged to each other to hold the focus adjustment lens to the eyepiece unit through the holding ring” (emphasis added) clearly indicates distinct features of Species ii as seen in figures 8A & 8B elements 11, 14 & 30-31 as described in the specification paragraphs [0042-43].  Despite clarity issues, mixing of elements from Species i & ii without support in the specification and possible scope of enablement questions for purposes of compact prosecution the examiner will treat claims 14-15 as directed towards Species ii.
Applicant has received an action on the merits for the originally presented invention as elected by applicant.  Accordingly, claims 7-11 and 13-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see remarks, filed October 28, 2021, with respect to drawing objections, claim objections and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The drawing objections, claim objections and claim rejections under §112 have been withdrawn. 
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument centered on Maynard (and Nakamura and/or Bauer) failing to teach “a magnet ring is fitted into each of the pair of loupe bodies to contact with an inner peripheral edge of the eyepiece unit, and the focus adjustment lens is disposed inside and attracted to the magnet ring” (emphasis in the original), the examiner is unpersuaded.  Particularly applicant states Maynard’s “the adapter ring 12 does not include any magnetic portion.”  The examiner respectfully points out that column 2 lines 64-66 states:  “While the adapter ring 12 may be constructed of any suitable material, it necessarily includes a magnetically permeable portion 17.”  Thus Maynard teaches that adapter ring 12 necessarily includes a magnetic portion.  
Regarding applicant’s argument regarding claim 7 are considered moot since claim 7 has been withdrawn from consideration since they are directed towards an unelected species, as set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication 2009/0231699, of record, in view of Maynard US Patent 2,953,970, of record.
Regarding claim 1 Nakamura discloses binocular loupes with an optical system (title e.g. figures 1 & 2 binocular loupes 1 or 2) for enlarging an object (paragraph [0001-02]), comprising: a pair of loupe bodies (e.g. binocular loupe bodies 12 or 22), each of the pair of loupe bodies including an eyepiece unit and a focus adjustment unit disposed in the eyepiece unit (e.g. focus adjustment portions 14 or 24), the focus adjustment unit including a focus adjustment lens (e.g. figure 8b-10b detachable focus adjustment lens unit 7) having a magnetic body (paragraph [0013] e.g. “metal plate” or “iron plate 10b”) at a periphery edge thereof (see figures 8b-10b), a magnet ring (paragraph [0013] e.g. figures 8b & 10a “plastic magnet” or magnetic plate 10a) fitted into each of the pair of loupe bodies (e.g. 10 or 12) to contact with an inner peripheral edge of the eyepiece unit (see figure 8b) to be thereby held (implicit), the focus adjustment lens being disposed inside and attracted to the magnet ring (paragraph [0013]), wherein the focus adjustment lens is held detachably (abstract) to each of the pair of loupe bodies through the magnetic bodies being attracted to the magnet ring (paragraph [0013]).
Nakamura does not disclose holding rings into which the focus adjustment lenses are fitted.
Maynard teaches a mounting system for detachable optical elements (title e.g. figures 1-3, column 1 lines 37-44 particularly “term ‘optical element,’ as used herein, refers to such elements as … lenses, and any auxiliary lens used in front of the lens of an optical device or system.  Thus this invention is directed to the mount for attaching such elements to the optical lens device, the specific nature of the element itself not comprising a part of the instant invention”) where that the magnet ring (e.g. magnet 23) is fitted into tube portion 18 of ring adaptor 12 includes a magnetically permeable portion 17 (column 2 lines 64-66) on a lens barrel 11 (the combination of 11 & 12 is commensurate with the loupe body) to come into with the inner peripheral edge of the eyepiece unit of the loupe body (e.g. second 
Regarding claim 4 Nakamura as modified by Maynard discloses the binocular loupes as described in claim 1, as set forth above.  Nakamura further discloses wherein the magnetic body (e.g. 10b in 9b) is a ring (figures 9b & 10b show 9b is a ring) made of metal (paragraph [0013] particularly “iron”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication 2009/0231699, of record, in view of Maynard US Patent 2,953,970, of record and in further view of Bauer US Patent 6,295,702, of record.
Regarding claims 5-6 Nakamura as modified by Maynard discloses the binocular loupes as described in claim 1, as set forth above.
Regarding “wherein the magnetic body is formed by applying or spraying fine particles of magnetic material with small particle diameters ” as recited in claim 5; and “wherein the magnetic body is … formed by sputtering and deposition” as recited in claim 6 – no patentable weight is afforded to this In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Nakamura and Maynard do not disclose or teach the magnetic body is on a surface of the lens, as required by claim 5; or the magnetic body is a thin film of magnetic material, as required by claim 6.
Bauer teaches a magnetic fastener (title) including male and female assemblies with an interior chamber accessible through an aperture and using a magnet and a magnetic body in the aperture chamber to detachable hold the elements together by magnetic attraction (abstract) and further teaches the material of the magnet body may be plated onto the connecting elements end (column 10 lines 27-34) which would form a thin film of magnetic material on a surface of the detachable element, for the purpose of providing a magnetic material based on the surface of the connecting element (column 10 lines 27-34).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the binocular loupes as disclosed by Nakamura as modified by Maynard to have the magnetic body be a thin film of magnetic material on a surface of the element commensurate with the focus adjustment lens as taught by Bauer for the purpose of providing a magnetic material based on the surface of the connecting element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          January 15, 2022